DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1,3, and 6, the prior art of record, specifically Ouchi et al. (US Patent Application Publication #2014/0198747) teaches a method comprising:    determining, by the communication device, a transmit mode of an uplink transmission according to indication information about a resource of a first reference signal (Paragraphs 0025 and 0026),
 	wherein the resource of the first reference signal comprises a time-domain resource, a frequency-domain resource or a transmit mode for transmission of the first reference signal (Paragraphs 0025 and 0026). 
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the indication information about the resource of the first reference signal is used for determining Y resources of the first reference signal from X resources of the first reference signal, X is an integer greater than or equal to 2, Y is an integer greater than or equal to 1, and Y is less than X.
Dependent claims 2, 4, 5, and 7 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagaraja et al. (US 2018/0255607), Hessler et al. (US 2018/0034529), Womack et al. (US Patent #9,730,266), Chen et al. (US 2013/0322363), Lee et al. (US 2013/0176930), Tiirola et al. (US 2012/0250742), and Kiyoshima et al. (US 2012/0252513).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132